Exhibit 10.1

PATENT, TECHNICAL INFORMATION AND TRADE MARK

LICENSE AGREEMENT

This Patent, Technical Information and Trade Mark License Agreement (the
“Agreement”) is effective this 24th day of April, 2014 (the “Effective Date”) by
and between Nudge Media Inc. (“Licensor”), having its principal office at 6652
Elijah Road, Wellpinit, WA 99040, US, and Nudg Media Inc. (“Licensee”), having
its registered agent address at 711 S. Carson Street, Ste. 4, Carson City,
Nevada  89701.

I.             BACKGROUND OF AGREEMENT

1.0          Licensor is the owner of certain Patents, Technical Information and
Trade Marks.

1.01     Licensee wishes to acquire the right to use such Patents, Technical
Information and Trade Marks on the terms and conditions set forth herein.

II.DEFINITIONS

As used herein, the following terms will have the meanings ascribed to them
below:

2.00     “Patent” or “Patents” means the following patents and patent
applications, patents to be issued pursuant thereto, and all divisions,
continuations, reissues, substitutes, and extensions thereof:

U.S. – European Application No.

                Date Filed – N/A

2.01     “Technical Information” means any and all unpublished research and
development information, the formulation of proprietary products, method,
unpatented inventions, know-how, trade secrets, and technical data in the
possession of Licensor at the Effective Date of this Agreement, or generated or
developed at any time prior to the termination or expiration of this Agreement
pursuant hereto, that are needed or helpful to produce Licensed Products and
that Licensor has the right to provide to Licensee. A list of documents
containing Technical Information to be transferred to Licensee is attached
hereto as Exhibit “A” and incorporated herein by this reference.

2.02    “Licensed Territory” means Global Rights.

2.03    “Licensed Products” mean those products listed in Exhibit “B” (as may be
amended by mutual agreement of Licensor and Licensee from time to time) which,
in the absence of this Agreement, would infringe at least one claim of a Patent
or products that are made using a process covered by a claim of a Patent, or
products made, at least in part, using Technical Information and /or Trade
Marks.

2.04        “Trade Marks” means “Nudg” and all of its likenesses.

  III.         PATENT LICENSE

--------------------------------------------------------------------------------

 

3.00        Licensor agrees to grant to Licensee, to the extent of the ¬Licensed
Territory, an exclusive license under the Patents, Technical Information and
Trade Marks to make, use, sell and offer for sale Licensed Products for the term
of Five Hundred (500) years beginning from the Effective Date.

IV.          TECHNICAL INFORMATION LICENSE AND RELATED OBLIGATIONS

4.00     Licensor hereby grants to Licensee during the Term and to the extent of
the Licensed Territory, an exclusive license to use the Technical Information to
make Licensed Products to run concurrently with the rights granted to Licensee
in Article III.  All Technical Information created, developed or generated
pursuant to this Agreement, whether during the Interim License Period, during
the Term or otherwise will be and remain the sole and exclusive property of
Licensor and Licensee will have no ownership interest therein whatsoever.

4.01     Licensor represents that the material lists, drawings, specifications,
instructions, and other elements of Technical Information to be supplied by it
under this Agreement have been used by it or tested in the manufacture of
materials for use in the manufacture of Licensed Products, but does not
otherwise warrant the accuracy of this information; nor does Licensor warrant
that Licensed Products produced in accordance with such information will be free
from claims of infringement of the patents or copyrights of any third party.
Licensor shall not, except as provided in this Article IV, be under any
liability arising out of the supplying of information under, in connection with,
or as a result of this contract, whether on warranty, contract, negligence, or
otherwise.

V.            FEES AND ROYALTIES

5.00        Licensee agrees to pay Licensor according to the following schedule:

a.)           No upfront royalty payment is required.

b.)          A five percent (5%) royalty on all “Net Sales” derived from the use
of the Patents, Technical Information and Trade Marks within the “Territory.” 
Net Sales is defined as, the gross revenue received by Licensee, including but
not limited to, its affiliates, related companies, subsidiaries, joint ventures
and partners, less shipping costs, tax, standard discounts, returns, and
standard allowances.  Said royalty shall be paid quarterly on the fifteenth
(15th) day of the month for the preceding three (3) month’s sales.

c.)           Licensee agrees to pay the following sums of money or equal value
in common shares of Licensee, Ticker symbol (NDDG) in accordance with the
following schedule:

1.            $200,000 Thousand US Dollars within 6 months of the date of this
agreement.

2.            $200,000 Thousand US Dollars within 12 months of the date of this
agreement.

3.            $200,000 Thousand US Dollars within 24 months of the date of this
agreement.

4.            $200,000 Thousand US Dollars within 36 months of the date of this
agreement.

--------------------------------------------------------------------------------

 

5.            $200,000 Thousand US Dollars within 48 months of the date of this
agreement.

6.            $200,000 Thousand US Dollars within 60 months of the date of this
agreement.

                The total amount due during the entire 60 month period is 1.2
Million US Dollars ($1,200,000).

5.01    Licensor will have the right, at its own expense, to audit all of
Licensee’s business records concerning or relating in any way to Licensor’s
rights to receive the Royalty, or the calculation thereof, upon Fifteen (15)
days prior written notice to be provided to Licensee.  Licensor will have the
right to receive photocopies of Licensee’s business records concerning any
Royalty due under this Agreement, upon Fifteen (15) days prior written notice
provided to Licensee.  Any discrepancies revealed by any such audit will be
resolved with all underpayments to be made in full to Licensor within Fifteen
(15) days of the audit completion date. Failure to abide by the terms of this
provision may result in the automatic termination of this Agreement.  In the
case of an underpayment of more than 10% of amounts owed hereunder, Licensee
will also be liable for the cost of the audit, to include reasonable costs
associated with reviewing the audited materials. Licensor reserves the right to
engage a third party who specializes in such audits in order to conduct any
audit pursuant to this Section 5.04. The obligations and processes set forth in
this Section 5.04 will survive the termination of this Agreement

VI.          MANUFACTURING THE SCRUBBERS

6.00        The Licensee shall conduct its business in a professional manner
making prudent business decisions with the information in its possession at the
time of decision making.  However, it is hereby agreed that Licensee shall have
complete control of the decision making and although Licensee may from time to
ask for the advice of Licensor, Licensor shall have no authority to make the
decision.

6.01     Licensee shall pay when due any tax (and any related interest and
penalties), however designated, imposed as a result of the existence or
operation of this Agreement,  including any tax which Licensee is required to
withhold or deduct from payments to Licensor, except (i) any such tax
constituting an income tax imposed upon Licensor by any governmental entity
within the United States proper (the Fifty (50) states and the District of
Columbia), and (ii), if the aforesaid office of Licensee is located in a
jurisdiction outside of the United States proper, any such tax imposed on
Licensor or any of its subsidiaries if such tax is allowable as a credit against
U.S. income taxes of any of such companies.  In the case of (ii), Licensee shall
furnish Licensor with any evidence required by United States taxing authorities
to establish that any such tax has been paid.

VII.         SUBLICENSING

7.00     Licensee will have the right to sublicense, inducing the right to
sublicense in a defined field and use to the extent not inconsistent with this
Agreement.  The terms of any sublicense agreement will be subject and
subordinate to all of the terms and conditions of this Agreement, including
termination, but excepting those terms and conditions relating to duration,
payment of a sublicense fee and any other terms of this Agreement which, by
their context, solely relate to the relationship between Licensor and Licensee.
Licensee agrees to provide Licensor with copies of all executed sublicense
agreements it enters into within Five (5) business days of execution.

--------------------------------------------------------------------------------

 

VIII.        PAYMENTS

8.00      Payments provided for in this Agreement, when overdue, will bear
interest at a rate equal to One and One Half percent (1.5%) per month, for the
time period until payment is received by Licensor.

8.01     If this Agreement is for any reason terminated before all of the
payments herein provided for have been made, Licensee shall immediately submit a
terminal report and pay to Licensor any remaining unpaid balance even though the
due date as above provided has not been reached.

IX.           REPRESENTATIONS AND DISCLAIMER OF WARRANTIES

9.00     Nothing in this agreement will be deemed to be a representation or
warranty by licensor of the accuracy, safety, or usefulness for any purpose of
any technical information, techniques, or practices at any time made available
by Licensor. Licensor will have no liability whatsoever to licensee or any other
person for or on account of any injury, loss, or damage, of any kind or nature,
sustained by, or any damage assessed or asserted against, or any other liability
incurred by or imposed on licensee or any other person, arising out of or in
connection with or resulting from (a) the production, use, or sale of any
apparatus or product, or the practice of the patents; (b) the use of any
technical information, techniques, or practices disclosed by licensor; or (c)
any advertising or other promotional activities with respect to any of the
foregoing, and licensee agrees to hold licensor, or its officers, employees, or
agents, harmless in the event licensor, or its officers, employees, or agents,
is held liable.

9.01     Neither the execution of this Agreement nor anything in it or in the
Technical Information will be construed as: (i) an obligation upon Licensor or
its subsidiaries to furnish any person, including Licensee, any assistance of
any kind whatsoever, or any information other than the Technical Information, or
to revise, supplement or elaborate upon the Technical Information; or (ii)
providing or implying any arrangement or understanding that Licensor or its
subsidiaries will make any purchase, lease, examination or test or give any
approval, except as set forth in Section 4.05.

X.            TERMINATION

10.00   Licensee may terminate this Agreement at any time upon Sixty (60) days’
written notice in advance to Licensor.  Licensee will remain obligated to pay
all Royalties due through the termination date.

10.01   Except as provided in Section 3.00, if either party shall be in default
of any obligation hereunder, or shall be adjudged bankrupt, or become insolvent,
or make an assignment for the benefit of creditors, or be placed in the hands of
a receiver or a trustee in bankruptcy, the other party may terminate this
Agreement if the breach (if capable of cure), is not cured within Thirty (30)
days of the breaching party’s receipt by certified U.S. Mail return receipt
requested, or overnight courier delivery from the other party, of a written
notice specifying the nature of the breach and the required cure.  If within
Thirty (30) days after the receipt of such notice, the party who received the
notice remedies the condition forming the basis for termination, such notice
will cease to be operative, and this Agreement will continue in full force and
effect

--------------------------------------------------------------------------------

 

10.02   Upon termination of this Agreement, Licensee agrees to promptly transfer
to Licensor all written copies of all Technical Information in its possession
and delete all the Technical Information from all computer data bases.

XI.           LITIGATION

11.00   Licensee agrees to promptly notify Licensor of any suspected
infringement of the Patents, or unauthorized use of the Technical Information in
the Licensed Territory. The sole right to institute a suit for infringement, or
for unauthorized use of the Technical Information, rests with Licensor. Licensor
may, upon Licensee’s request and in its sole and absolute discretion, agree or
decline to assign its right to sue to Licensee.  

11.01     If Licensor declines to bring suit, Licensee, in its sole and absolute
discretion, may bring suit in its own name or, if required by law, jointly with
Licensor for infringement or misappropriation of the licensed Patent(s) and/or
Technical Information, to: (1) enjoin infringement and to collect for its own
use, damages, profits and awards of whatever nature recoverable for such
infringement pursuant to Section 5.00 less all costs associated with bringing
such action, including but not limited to attorney’s fees; or (2) to settle any
claim or suit for infringement or misappropriation of the licensed Patent(s)
and/or Technical Information, including, but not limited to, granting the
infringing party a sublicense under the provisions contained herein and with the
express written consent of Licensor.

11.02  In any litigation described in this Article XI, Licensee and Licensor
agree to cooperate with each other in all respects, to make their respective
employees available to testify if and when requested by the other, and to make
available any records, papers, information, specimens, and the like that are
necessary or appropriate to further the ends of such litigation.

11.03   During the Term of this Agreement, Licensee agrees to promptly bring to
Licensor’s attention any prior art or other information known to Licensee that
is relevant to the patentability or validity of any of the Patents and that
might cause a court to deem any of the Patents wholly or partly inoperative or
invalid. Licensee will particularly specify such prior art or other information
to Licensor at the time it learns thereof and not less than Ninety (90) days
prior to bringing any action against Licensor asserting the invalidity of any of
the Patents.

XII.         PATENTS

12.00   Licensor will have the sole right to file, prosecute, and maintain all
of the Patents covering the inventions that are the property of Licensor and
will have the right to determine whether or not, and where, to file a patent
application, to abandon the prosecution of any patent or patent application, or
to discontinue the maintenance of any patent or patent application.

 

--------------------------------------------------------------------------------

 

12.01   Improvement inventions made by Licensee during the Interim License
Period or the Term and relating in any way to the Patents will be the sole and
exclusive property of Licensee.

XIII.        RECORDS

13.00   Licensee must keep accurate records of all operations affecting payments
hereunder, and will permit Licensor or its duly authorized agent to inspect all
such records and to make copies of or extracts from such records during regular
business hours throughout the Term of this Agreement and for a reasonable period
of not less than Three (3) years thereafter.

XIV.        NONASSIGNABILITY

14.00   This Agreement imposes personal obligations on Licensee and Licensor. 
Neither Licensee or Licensor may not assign any rights under this Agreement not
specifically transferable by its terms without the written consent of Licensor,
which consent Licensor agrees not to unreasonably withhold or condition.

XV.         SEVERABILITY

15.00   The parties agree that if any part, term, or provision of this Agreement
is found to be illegal or in conflict with any valid controlling law, the
validity of the remaining provisions will not be affected thereby.

15.01   In the event the legality of any provision of this Agreement is brought
into question because of a decision by a court of competent jurisdiction of any
country in which this Agreement applies, Licensor, by written notice to
Licensee, may revise the provision in question or may delete it entirely so as
to comply with the decision of said court.

XVI.        PUBLICITY

16.00   In publicizing anything made, used, or sold under this Agreement,
Licensee may use the name of Licensor and/or their goodwill to promote and
establish a market in the Licensed Territory.

XVII.      WAIVER, INTEGRATION, ALTERATION

17.00   The waiver of a breach hereunder may be effected only by a writing
signed by the waiving party and will not constitute a waiver of any other
breach.

17.01   This Agreement represents the entire understanding between the parties,
and supersedes all other agreements, express or implied, between the parties
concerning the Patents and Technical Information.

17.02   A provision of this Agreement may be altered only by a writing signed by
both parties, except as provided in Section 15.01, above.

--------------------------------------------------------------------------------

 

XVIII.     MARKING

18.00   Licensee must place in a conspicuous location, on any product made or
sold under any Patent, a patent notice in accordance with 35 U.S.C. §287.
Licensee agrees to mark any products made using a process covered by any Patent
with the number of each such patent and, with respect to the Patents, to respond
to any request for disclosure under 35 U.S.C. §287(b)(4)(B) by only notifying
Licensor of the request for disclosure.

XIX.        EXPORTATION OF TECHNICAL INFORMATION

19.00   Licensee agrees to comply with the laws and rules of the U.S. government
regarding prohibition of exportation of the Technical Information furnished to
Licensee either directly or indirectly by Licensor.

XX.         INDEMNIFICATION

20.00     Licensee will have the absolute obligation to defend, indemnify and
hold Licensor harmless from and against any and all actions, claims, suits,
losses, liabilities, damages, costs and expenses, including but not limited to,
attorney's fees and court costs, as well as interest thereon at the maximum rate
allowed by law and from and against any damages suffered which may be sought,
initiated, alleged or made against Licensor due to any breach of
representations, warranties or obligations and recitals by Licensee pursuant to
this Agreement.

20.01     Licensor will have the absolute obligation to defend, indemnify and
hold Licensee harmless from and against any and all actions, claims, suits,
losses, liabilities, damages, costs and expenses, including but not limited to,
attorney's fees and court costs, as well as interest thereon at the maximum rate
allowed by law and from and against any damages suffered which may be sought,
initiated, alleged or made against Licensee due to any breach of
representations, warranties or obligations and recitals by Licensor pursuant to
this Agreement

XXI.        GOVERNING LAW AND CONSTRUCTION

21.00   This Agreement will be construed in accordance with the substantive laws
of the State of Nevada, including Nevada’s statutes of limitations and without
regard to Nevada’s conflict of laws provisions, and the laws of the United
States of America.  By signing this Agreement, each party hereby agrees and
submits to the exclusive jurisdiction of the Nevada’s courts for the resolution
of any dispute arising out or relating to this Agreement.

21.01     Section headings are for convenience of reference only and are not
intended to be a part of or to affect the meaning or interpretation of any of
the provisions of this Agreement.  There will be no presumption against any
party on the ground that such party was responsible for preparing this Agreement
or any part of it.  All pronouns and any variations thereof will be deemed to
refer to the masculine, feminine, neuter, singular, or plural as the context may
require.

XXII.       NOTICES UNDER THE AGREEMENT

--------------------------------------------------------------------------------

 

22.00   All written communications and notices between the parties sent pursuant
to this Agreement must be sent to the addresses set on page one hereof, or to
any other addresses of which either party shall notify the other party in
writing.

Licensor:                                                              Licensee:

Nudg Media Inc. (Delaware)                       Nudge Media Inc
(Nevada)                        

Attn: Menachem Sofepr                                               Attn: Greg
Rotelli

XXIII.     MISCELLANEOUS GENERAL PROVISIONS

23.00   Each party shall execute any instruments reasonably believed by the
other party to be necessary to implement the provisions of this Agreement.

23.01     Each party acknowledges and agrees that it has given mature and
careful thought to this Agreement and that it has been given the opportunity to
independently review this Agreement and consult with its own independent legal
counsel.

23.02  All times stated in this Agreement are of the essence.

23.03     The parties agree to each bear their own costs, expenses and
attorneys’ fees incurred in drafting and negotiating this Agreement. 

23.04     This Agreement may be executed in counterparts, each of which will be
deemed an original, but all of which together will constitute one and the same
instrument.

IN WITNESS WHEREOF, Licensor and Licensee have caused this Agreement to be
executed by their duly authorized officers on the respective dates set forth
below.

LICENSOR                                                                           
LICENSEE

Nudg Media Inc.                                                              
Nudg Media Inc.

Delaware Corporation                                                   Nevada
Corporation      

By: /s/ Menachem Sofepr                                            By: /s/
Gregory Rotelli                   

Its:                                                         
                                 Its:
President                                      

Dated:                                                                  
                Dated: 4/28/2014                              

 

--------------------------------------------------------------------------------

 

 Exhibit “A”

Technical Information

Nudge Media Inc. is an emerging technology focused on establishing an innovative
business model intended to bridge social media and Local mobile commerce using
augmented reality into a marketplace that connects friends, family, consumers,
and vendors in new and exciting ways. Nudg.com is designed be a centralized
Internet portal coupled with next-generation social media website that
incorporates voice/text messaging, video email, and mobile technologies to allow
consumers to access real-time information about various products and services
through augmented reality proximity search features.

Nudge Media Inc. has a team of twenty four developers which use unfuddle to
collaborate and integrate technical advancements. Nudg Media uses worksnaps to
monitor developer’s hours and daily progress.

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit “B”

Nudge media owns:

The domain name:  www.nudg.com

The Social Media Platform that powers nudge.com

The Apple Developer License.

Google Play License.

Trade Mark Nudg.

Self-Serve Ad Platform.

Augmented Reality Platform.

Licensed Products

All products and information necessary to conduct local business using the
Technical Information and Trade Marks in the e-commerce marketplace that
connects buyers to sellers thru posted online videos.

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 